COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00427-CV


IN RE GO INTERESTS, LLC;                                                RELATORS
GREGORY OBERT; GWENDOLYN
M. OBERT; GO HELICOPTERS,
INC.; HELITRANS COMPANY;
HILLTOP COMMERCIAL
HOLDINGS, INC.; AND GO
COLORADO 2007 REVOCABLE
TRUST


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                         PER CURIAM


PANEL: WALKER, DAUPHINOT, and MEIER, JJ.

DELIVERED: December 3, 2010




                                  2